F I L E D
                                                           United States Court of Appeals
                                                                   Tenth Circuit
             UNITED STATES COURT OF APPEALS                        AUG 6 1997

                             TENTH CIRCUIT                    PATRICK FISHER
                                                                       Clerk



JODY MAPP,

      Plaintiff-Appellant,

v.

VANCE EVERETT, Wyoming Department
of Corrections Honor Conservation Camp
superintendent, individually and in his
official capacity; RON MUNOZ, Wyoming
Department of Corrections Honor
Conservation Camp, Captain of Security,
individually and in his official capacity;
                                                 Nos. 96-8097, 96-8112
JUDY UPHOFF, Wyoming Department of
                                                (D.C. No. 96-CV-166-B)
Corrections Director, individually and in her
                                                       (D. Wyo.)
official capacity; BARRY PETERSON,
Wyoming Department of Corrections Honor
Conservation Camp, Deputy Warden,
individually and in his official capacity;
LINDA GATES, Wyoming Department of
Corrections Honor Conservation Camp,
Tracking Officer, individually and in her
official capacity, LANA CULVER,
Wyoming Department of Corrections Honor
Conservation Camp, Business Manager,
individually and in her official capacity,

      Defendants-Appellees.
                        ORDER AND JUDGMENT *


Before SEYMOUR, Chief Judge, PORFILIO and MURPHY, Circuit Judges.


      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. The cause is

therefore ordered submitted without oral argument.

      Jody Mapp, a pro se state prisoner, brought this civil rights action under 42

U.S.C. § 1983, alleging constitutional violations arising from the refusal of prison

officials to provide him free mailing and copying of legal material. The district

court dismissed the complaint for failure to state a claim. On appeal, Mr. Mapp

contends the district court erred on the merits and in denying his motion to file a

supplemental complaint.

      Mr. Mapp in essence claims he was denied access to the courts when prison

officials refused to allow him to mail or copy legal material free of charge despite

orders by the federal district court and the state district court granting him in



      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, or collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.

                                          -2-
forma pauperis status. Mr. Mapp appears to believe, incorrectly, that leave to

proceed in forma pauperis allows him the free mailing and photocopying of legal

material on demand. As the district court pointed out, however, to establish

denial of access to the courts, Mr. Mapp must show that the failure to be given

free mailing and photocopying prejudiced his ability to pursue litigation. Treff v.

Galetka, 74 F.3d 191, 194 (10th Cir. 1996). Mr. Mapp’s pleadings are somewhat

unfocused, and even viewed most favorably to him the only specific prejudice he

appears to assert is prejudice to his ability to pursue an action in Wyoming state

district court. The record does contain an order from that court denying Mr.

Mapp’s motion for an extension of time to effect an appeal. See rec., vol. I, doc.

26. However, the record also contains an attachment to an affidavit by Mr. Mapp

in which he states that Vance Everett, a prison official named as a defendant in

this action, met with Mr. Mapp and told him that after speaking with the Attorney

General, Mr. Everett would mail Mr. Mapp’s brief to the court on time. Id. The

record thus fails to establish that Mr. Mapp was prejudiced in his ability to pursue

his state court litigation, and he has therefore failed to show a denial of access to

the courts with respect to that litigation. Moreover, upon review of the record in

this case and that in another case seeking habeas relief filed by Mr. Mapp and

decided by this panel today, we agree with the district court that Mr. Mapp has

also failed to show prejudice with regard to his federal litigation as well.


                                          -3-
      Mr. Mapp sought leave from the district court to file a supplemental

complaint, in which he alleged constitutional violations arising from a threat

allegedly made by a prison official to Mr. Mapp with regard to Mr. Mapp’s

original claim of denial of access to the courts. 1 The motion was denied without

prejudice by a magistrate judge. The magistrate judge pointed out that:

             Plaintiff’s original complaint alleges denial of access to the
      courts based on the fact that the defendant will not provide plaintiff
      postage and legal copies free of charge. Plaintiff’s supplemental
      complaint does not address these issues nor does it address events
      “similar in nature to the violations allede[d] in the complaint.”
      Plaintiff’s supplemental complaint addresses issues of racial
      discrimination and racial slurs. These issues are similar to those
      raised in plaintiff’s civil rights complaint in case number 96-CV-
      094D.

Rec., vol. I, doc. 11.

      Mr. Mapp objected below to the magistrate’s ruling on the ground that it

did not address the alleged threats and that leave to file a supplemental complaint

under Fed. R. Civ. P. 15(d) should be freely granted. The district court did not

rule on the objection and Mr. Mapp has since filed a separate action in district

court based on the episode. See rec., vol. I, doc. 24. We also observe that Mr.


      1
         Mr. Mapp filed a premature appeal from the order denying his motion to
file a supplemental complaint. His notice withdrawing that appeal apparently
crossed in the mail with a letter from the clerk of the circuit court informing Mr.
Mapp that this appeal had been docketed and assigned docket number 96-8097.
He subsequently raised the denial of leave to file the supplemental complaint in
his brief addressing the merits of the dismissal of his action in appeal number 96-
8112, and we therefore treat the two appeals together.

                                         -4-
Mapp is no longer incarcerated in the facility where the alleged threat occurred,

and that we have affirmed the dismissal of the action underlying the threat.

Under these circumstances, we find no basis upon which to reverse the denial of

leave to amend. AFFIRMED.

                                               ENTERED FOR THE COURT

                                               Stephanie K. Seymour
                                               Chief Judge




                                         -5-